Name: Council Regulation (EEC) No 3927/86 of 16 December 1986 opening a Community tariff quota for frozen buffalo meat falling within subheading 02.01 A II b) 4 bb) 33 of the Common Customs Tariff (1987)
 Type: Regulation
 Subject Matter: tariff policy;  animal product;  foodstuff
 Date Published: nan

 24. 12. 86 Official Journal of the European Communities No L 365/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3927/86 of 16 December 1986 opening a Community tariff quota for frozen buffalo meat falling within subheading 02.01 A II b) 4 bb) 33 of the Common Customs Tariff (1987) down in Article 27 of Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (3), as last amended by the Regulation (EEC) No 3768/85 (4), THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 113 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parli ­ ament (2), Whereas the Community has undertaken , within the General Agreement on Tariffs and Trade (GAIT), to open an annual Community tariff quota at a rate of duty of 20 % for 2 250 tonnes of frozen buffalo meat falling within subheading 02.01 A II b) 4 bb) 33 of the Common Customs Tariff ; whereas this quota should therefore be opened for 1987 ; whereas, under Article 282 of the 1985 Act of Accession, the Portuguese Republic is authorized to postpone until the beginning of the second stage the progressive application to imports of preferences granted, unilaterally or by agreement, by the Community to certain third countries ; Whereas there should be a guarantee of equal and con ­ tinuing access by all interested traders within the Community to the said quota and of uninterrupted appli ­ cation of the rate laid down for that quota, to all imports of the product in question, in all the Member States, up to the limit of the volume of the quota ; whereas it seems appropriate, to this end, to set up a system of use of the Community tariff quota, based on the presentation of a certificate of authenticity guaranteeing the nature , of the product, where it is imported from and its origin ; Whereas the detailed rules to implement these provisions should be drawn up in accordance with the procedure laid HAS ADOPTED THIS REGULATION : Article 1 1 . A Community tariff quota for frozen buffalo meat falling within subheading 02.01 A II b) 4 bb) 33 of the Common Customs Tariff shall be opened for 1987. The total volume of this quota shall be 2 250 tonnes. 2 . Under this quota the applicable duty of the Common Customs Tariff shall be fixed at 20 % . Article 2 Detailed rules for the application of this Regulation shall be adopted in accordance with the procedure laid down in Article 27 of Regulation (EEC) No 805/68 , and in particular : (a) provisions to guarantee the nature of product, where it is coming from and its origin ; (b) provisions concerning recognition of the document to enable verification of the guarantee referred to in (a). Article 3 This Regulation shall enter into force on 1 January 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 December 1986 . For the Council The President M. JOPLING ( ¢) OJ No C 267, 23 . 10 . 1986, p. 10 . (2) Opinion delivered on 12. 12 . 1986 (not yet published in the Official Journal). 0 OJ No L 148, 28 . 6 . 1968 , p. 24. (4 OJ No L 362, 31 . 12. 1985, p . 8 .